Explanations of vote
Oral explanations of vote
(NL) Mr President, in the end I voted for the two reports on the updating of the Schengen Information System. However, I should like to add that I still believe that the implementation of the Schengen Agreements has made our borders a sort of glorified sieve, that they have become much more insecure and less controlled.
Since Schengen we are absolutely all just as vulnerable as the weakest link in the border controls and that creates especially serious problems. However, if the system does exist and continues to exist, I do of course have a duty to support controls that are applied as efficiently as possible and the exchange of information. That is why I voted in favour, but that should certainly not be taken as approval of the open borders policy of the European Union.
(ES) Regrettably, for reasons beyond my control, I could not take part in yesterday's debate on this directive on ship inspection and survey organisations. I want to take advantage of this opportunity to express my satisfaction that this directive has been adopted by Parliament with the recommendations of the Committee on Transport and Tourism.
There were a couple of aspects that were not clear enough or properly dealt with in the common position adopted by the Council. The first was that ship classification societies, when acting on behalf of national administrations - because it is the responsibility of flag States to guarantee the safety of ships - must be covered by the same legal guarantees as when it is the national administrations that are acting.
Secondly, I believe we have properly clarified the financial liabilities in the event of an incident. The Council common position did not clearly distinguish between the three possible cases - where these incidents cause the deaths of people, where they cause personal injury or where they simply cause property damage - so Parliament has sorted this out and ensured that it is clarified.
I hope this will be accepted by the Council.
Mr President, I voted in favour of this report, because I believe it will go a long way towards creating the competition that the European electronic communication industry really needs. For too long, British telecommunication companies have struggled in other parts of Europe against enterprises, because they are still effectively run as a monopoly. Spectrum trading has created a significant amount of revenue for the UK Government, which has been successfully reinvested, but the advantage of this report is that it introduces principles of service, technology and neutrality, which, by foregoing the practice of insisting on the service that spectrums are used for and the technological standards used, will go even further towards ensuring large companies do not dominate the market.
In the UK, BT has come a long way from nationalised telecommunication provider to a successful regulated company. However, within my own constituency, I still see problems associated with the dominance of large service providers. Particularly problematic are rural areas, where consumers suffer because they are deemed too commercially unviable to be given adequate broadband coverage. I hope the report's determination to see these disparities solved will be put into practice.
(CS) It is true that the lack of a functioning competitive environment in the telecommunications sector makes the adoption of a new regulatory framework a desirable, even a necessary, step. I consider the chosen solution to be an undoubted contribution in the field of functional separation based on the principle of voluntary commitment. Every Member State will thus be able to decide, in the light of the local conditions, whether to agree to functional separation or whether to maintain the status quo. I myself have reservations about functional separation, both because there is insufficient experience of it and because I consider competition between different types of network, which the Union's activities should encourage, to be more important than competition within a single network. In some case, however, regulation goes too far. I cannot, for example, agree that the European Commission should have the right of veto in relation to remedial measures adopted by national regulators within their own markets. It is inconsistent with the principle of division of powers for the Commission to interfere in matters of national, and not European scope. I should like a balanced legislative framework reflecting the needs of operators and their customers, in which there is no room for regulation for its own sake, but only for regulation which helps to improve the quality and availability of telecommunications services.
(CS) I must admit that I was surprised by the disagreements in the discussions on draft Amendment 138, when some fellow Members were unable to interpret the draft amendment in accordance with the text. As the co-author, I wish to emphasise that the provisions guarantee that users can only be disconnected from the Internet with the assent of the Board of Regulators. Users' rights may, however, be violated if this is necessary in the interests of general security. The fundamental right of users to privacy will not be violated by blocking or filtering content without the consent of the competent public authorities. I was attracted to this proposal by some examples from France, where the Ministry for European Affairs' pages and some train reservation pages were blocked on the Paris Town Hall's public network owing to the erroneous assessment of their content as pornographic. Thank you, fellow Members, for eventually supporting our balanced proposal, and thank you, France, for falling into line with it.
(CS) As the shadow rapporteur, I am pleased that the Body of European Regulators in Telecom (BERT), on the basis of amendments adopted by the European Parliament, is saving European taxpayers tens of millions of euro each year. Contrary to the Commission's proposal, a slimmer and more flexible institution has been established, which is making the most of the advantages of the single market while retaining the independence of national telecommunications authorities. I am pleased that, thanks to my initiative, the position of consumer organisations has been strengthened. I also supported the broad consensus on the matter of the financing of the Body's budget, but I would again point to the risks which might arise from the differing contributions of Member States. This may lead to an imbalance in the influence of the Member States, especially the large ones, on decision-making on the cross-border regulation of their telecommunications.
(SK) I should first of all like to thank the rapporteur for his many years' work and consistent approach within the framework of the legislative package in the field of electronic communications. I supported his report in today's vote.
The telecommunications package represents a necessary update of the current regulations, especially as regards protection of individuals' privacy and personal data. This aspect was one of the main objectives of the proposal and I supported the view that the data protection and security aspects need to be understood in a broader context than the purely European context, since communications service and Internet system providers are based all over the world and work with personal data within different legal systems.
I also supported the proposal to improve and strengthen consumer rights, in particular more information on, and transparency of, prices and the terms and conditions for using telecommunications services. Last but not least, I welcomed the draft report's attempts to facilitate and improve access to electronic communications for the disabled.
(CS) Mr President, the report just adopted is related to my own year-old report on consumer confidence in the digital environment and I therefore welcome the fact that the rights of end users and consumers are significantly strengthened. I am particularly pleased that we have been able to deal with such matters as number portability within one day, which frees up the rigid market in mobile operators, and the emergency call number 112 giving the location of the caller, which will save more people's lives. There are many improvements, including the following: the European call number 116 will be extended beyond the scope of missing children, there will be a breakthrough in the transparency of contracts and prices, it will be easier to terminate contractual relations at an early stage, ordinary users will have easier access to protection software, disabled users will be guaranteed equal access and spam will be more precisely defined.
(CS) Ladies and gentlemen, I should like to express my disagreement with the dispute, which had not even been settled by the end of yesterday's debate with the Commission, with respect to the legal basis for approval of this international agreement on the sustainable and lawful logging of tropical timber. I firmly believe that it should require the approval of Parliament, not just consultation. The agreement is inadequate, but we have nothing else at present and I am therefore pleased that we have adopted it so clearly today. We are making a stand against the plundering of tropical forests, but I am afraid that millions of tonnes of tropical timber will continue to pour into Europe at dumping prices, because it has not been possible to force environmental requirements into European trade policy. This is a paradox, because we pride ourselves on carrying the banner for the reduction of CO2 emissions throughout the world. Something is not quite right here. Perhaps the right hand does not know what the left hand is doing, or vice versa.
(SK) I voted for the European Parliament's resolution on the legislative and work programme for 2009 owing to its overall competence.
In my view, fundamental support for the European Parliament's measures to stabilise the financial markets in the current financial crisis is a particularly good decision. I believe, however, that this programme does not take any account of food safety, which will have to be covered by concrete measures and not just expressions of regret.
One particularly urgent element is maximising the agricultural potential in the new Member States, since the current discriminatory common agricultural policy is resulting in a serious deterioration of agriculture in these new Member States.
(NL) Mr President, the recommendations this Parliament drew up for the work programme of the European Commission for 2009 were, all things considered, really quite strong. However, one might have expected that this Parliament should, in the first place, have urged respect for a democratic legal order in Europe through the politically appointed mandarins of the European Commission.
What would that mean in practice? I shall give just two examples. Firstly, for goodness' sake, respect the decision of the Irish people, a decision that undoubtedly expresses the wishes of a large majority of our European citizens who do not even have the opportunity to speak out against the Treaty of Lisbon: so throw out the disguised European Constitution.
The second example, and this is the most crucial, is to stop the accession negotiations with Turkey, for which there is absolutely no democratic basis. Of course we have already known for a long time that the Eurocrats do not care one bit about the wishes of the citizens, who nonetheless pay for their lavish lifestyle with their taxes.
(PL) Mr President, during the vote on this resolution there was an appalling instance where an oral amendment was rejected. It happened at the request of Mr Schulz, one of the main defenders of human rights and an advocate of non-discrimination. Mr Cohn-Bendit, who is well-known for his defence of human rights across a broad spectrum, was also involved. We are all fully aware, however, of the gruesome happenings in India, and of the blood spilt in that country. It was precisely Christians who were affected. I cannot therefore understand where this neo-racism manifested by leading European politicians has originated. I cannot understand how these people dare to reject such a clear amendment to the report in this very Chamber. After all, Parliament is supposed to be founded on defence of human rights and the principle of non-discrimination. I believe that this issue is likely to provide abundant food for thought for Parliament and the general population.
(DE) Mr President, I voted against the resolution on the EU-India Summit, not because I am opposed to cooperation with India. On the contrary, as a Co-President of the Friends of India in this House, I am clearly in favour of strengthening cooperation with India. However, this resolution is nothing short of a shopping list of all the topics that we could possibly think of in relation to this enormous country.
Paragraph 29 is a case in point: in this paragraph, we call for a Commission progress report on human rights in India and the outcomes of the EU-India human rights dialogue. Despite that, we then have numerous paragraphs referring to specific population groups, such as the Christians in Orissa, the Muslims in Kashmir and the Dalits in other parts of the country. To that extent, what we have just heard from the previous speaker was quite absurd, given that this topic is mentioned very frequently in the resolution.
I think everything has its proper time and place. Just imagine if the Indian Parliament were to adopt a resolution on the status of the Roma in the Czech Republic, the Hungarians in Slovakia and the Russians in Estonia and Latvia. We are not mature enough to focus on the most important matters; instead, we always get distracted with a long list of all kinds of issues, and that really does narrow our influence. I know we are not taken seriously as a result.
That is why I have voted against the resolution. It is a great pity: this Ninth Summit is important. The House has been talking about reform, and that is exactly what we need: we need to think about reforming this kind of resolution text as well.
Written explanations of vote
in writing. - Costas Botopoulos' report 'Amendment to Rule 121 of Parliament's Rules of Procedure on proceedings before the Court of Justice' deals with a minor modification of the rules to Parliamentary procedure. I therefore voted in favour of its recommendations.
in writing. - (PL) I voted in favour of the report on amendments to Rule 121 of the Rules of Procedure of the European Parliament concerning proceedings before the European Court of Justice. I did so because the issue in question is an example of respect for the rule of law.
Rule 121(3) of the Rules of Procedure states that the President shall bring an action before the Court of Justice on behalf of Parliament and in accordance with the recommendation of the committee responsible. This provision refers explicitly and exclusively to complaints before the Court. In such cases it is not possible to apply a broader interpretation according to which this provision could be applied to other cases of a different nature before the Court. The provision is only implemented in cases involving the filing of a complaint (on repeal of a legal act, for instance) when Parliament initiates court proceedings.
In the interests of ensuring legal certainty and completeness, the rapporteur rightly proposed the addition of a new paragraph to Rule 121. The new paragraph would enshrine the established practice regarding the submission of comments by the President of the European Parliament to the Court and his or her appearances before the Court at the request of the Committee on Legal Affairs. The proposed amendment establishes a procedure to be followed should a difference of opinion emerge between the President and the relevant committee. Thanks to this amendment, the procedure currently being followed will have a democratic legal basis.
in writing. - (PL) I should like to express my dissatisfaction that despite the fact that the SIS is a matter of such importance to the citizens of the European Union it is being with under the consultation procedure according to which Parliament simply presents its views. The latter are not binding on the Council.
The SIS, the Schengen Information System, actually symbolises the Europe without borders that guarantees an area of freedom, security and justice across the Union. The SIS has created the possibility for police and judicial cooperation on criminal matters in the old Member States. It has allowed a unique European database of individuals and entities to be established. This is particularly important in the context of issuing visas and residence permits. When the 12 new Member States joined the Union it became necessary to include them in the SIS system. SIS II has met that need. This is a new generation system covering all the EU Member States and enabling complete data to be gathered, including biometric data and information on European arrest warrants.
The Union now needs to tackle the tricky operation of transferring all the data into the new SIS II system. This is a particularly necessary operation but also a complicated one. I therefore appeal for care and caution. The data gathered in the so-called old system must not be allowed to leak and fall into unauthorised hands. That data must be handled safely, because the safety of the EU citizens and Member States depends on it.
in writing. - (PT) We are striving to ensure that there is truly free movement of persons within Europe. As a result, we consider that the 'Schengen area' (which does not include all EU countries and much less so all European countries), despite removing barriers between the participating countries, is actually reinforcing those barriers with other countries (particularly countries with which Portugal has historic links).
Having said this, we cannot ignore the fact that, using the excuse of 'freedom of movement', an information system and databases are being set up which go well beyond this objective, making these into one of the central supporting instruments (or 'backbone') of the security offensive (led by the EU) and the progressive 'Communitisation' of justice and home affairs, areas which are at the heart of Member State sovereignty.
In other words, we cannot agree to what the Council Presidency is proposing: first set up the system and then define its objectives. This is particularly important because the objectives have been defined for a long time (introduction of the European arrest warrant and biometric data, access by new entities, including data-sharing with third countries, and so on).
As we have said previously, these measures threaten the protection of citizens' rights, freedoms and guarantees.
in writing. - (FR) On reading this rapport, one question comes to mind: is it because the 'first generation' Schengen Information System did not work or was at least ineffective as a means of ensuring security within the Schengen area that a 'second generation' system, intended to remedy these shortcomings, is being implemented?
Sadly not, as this second-generation system is no more than an updated version of an already flawed system.
According to the figures given by the Commission, 400 000 illegal immigrants cross the Union's borders each year. Even supposing that biometric data will soon be available and ready to use to establish files for and send home illegal immigrants already registered as such, the European Union would be incapable of putting an end to the mass immigration that takes place along its coasts and land borders because of a lack of controls at the Member States' internal and external borders.
The Schengen Information System will only ever be a useless gadget as long as the dangerous Schengen agreements are in place.
in writing. - (DE) The implementation of SIS II had to be postponed several times due to technical difficulties. At the time, the new Eastern European Member States, for example, faced major problems at their borders and therefore pressed for the introduction of a 'stop-gap programme'. That may have been a sensible approach in view of the situation at that time, but it undoubtedly resulted in additional costs being incurred.
Experience with the current SIS model seems to be positive. In the long term, the programme must of course be developed further. Improvised interim solutions can cause security gaps, however, which is why I have rejected the planned introduction of the improvised version, as I believe that it is premature.
in writing. - In relation to RCVs 1, 3, 4, 5, 6, 7 on the Sterckx Report, I and my Irish EPP-ED colleagues voted against or abstained on these amendments, so as to demonstrate our concerns over issues relating to the power of the independent authority and the scope of the Directive which would undermine Member State competence in a number of areas. We fully support the general thrust of the Directive and wish to see a successful agreement reached between Parliament and Council.
in writing. - (FR) Europe wishes to protect itself against maritime accidents and the pollution of its seas and oceans. We welcome this. The recent terrible examples of the Prestige and Erika shipwrecks are there to remind us of our duty to be careful and to monitor vessel safety, but also of our responsibilities in the event of an environmental disaster.
A special reference should, moreover, be made in the proposal for a Directive to post-accident inquiries. For the first time, it has been agreed that an investigative body should be set up that is charged with deciding, with complete independence and impartiality, whether or not to open an inquiry to determine the causes and circumstances of an accident. The intentions are good; let us only hope that they are not cast aside in the face of the huge financial interests at stake.
in writing. - (FR) I voted in favour of this report by my Belgian colleague, Mr Sterckx, on the regulation of maritime traffic. Since the Erika shipwreck of 1999 and that of the Prestige in 2002, we have been waiting in vain for European solutions to ensure that such disasters never happen again. Far from having decreased, the risk increases every day: maritime traffic is set to triple in the next 30 years.
In spite of this worrying prediction, the majority of Member States have been quick to 'sink' the main measures put forward by the Commission and supported by the European Socialists. One noticeable disappearance is that of an insurance policy, by means of a financial guarantee, that would make it easier for the victims of maritime disasters to be compensated.
Adopting this report means opposing cynicism and the irresponsibility of states. Parliament can be proud of its unity, because, through its vote today, it is showing its unstinting commitment to safer and less polluted European waters.
in writing. - I and my Irish EPP-ED colleagues abstained on the report on the amendments to the Kohlicek Report. We did so due to concerns relating to the impact of the division of investigations into technical and criminal and the problems that this would create under Irish law. We support the general thrust of this and all the Maritime Reports adopted today in plenary.
in writing. - Representing Scotland, I recognise the importance of maritime transport and believe that this sector is one which has immense potential for future development. It is vital that adequate measures are taken to maximise safety at sea and to prevent accidents; accordingly this package, which will serve to prevent repeat accidents occurring, is one which I welcome.
in writing. - The Costa report deals with important issues for all maritime regions. It is vital that the EU is serious about improving safety standards at sea whilst not placing unrealistic burdens on carriers. I fully support the notion that national authorities and port authorities play a vital role in identifying risks involved in this area and am on the whole satisfied with the measures adopted by this House today.
in writing. - I and my Irish EPP-ED colleagues abstained on the vote on the Report on Port State Control due to concerns that the amendments as put forward would undermine and complicate the Paris MoU, and we feel that the issue of Flag States would be better dealt with in a separate Directive and that inclusion of such amendments would unnecessarily complicate this Directive.
in writing. - (FR) With our vote today, we have reminded the Council that the Erika III package forms a whole and should be examined as such. That is why I agreed to the inclusion of the amendments to the Savary report in my report on port state control. Furthermore, by reverting to our first-reading positions, we have refused to follow the Council in abandoning two important proposals on flag state control and shipowners' civil liability, for which we received no common positions.
The French Presidency, whose hard work and ongoing commitment to finding a solution to this problem deserves a mention, has convinced the Council to resume work on the two missing proposals. I am certain that it will manage to break the deadlock and that the conciliation procedure will produce an overall agreement on the Erika III package. I hope that this procedure can be launched without delay so that we can reach a conclusion before the end of the year. Maritime security should remain a priority on the European political agenda and it is with this intention that I shall continue to uphold our proposals.
in writing. - (SV) The moderates essentially support the proposal for a directive on common rules and standards for ship inspection and survey organisations, and also voted for it on first reading in April 2007.
In preparation for the second reading, the Committee on Transport and Tourism decided to incorporate into this directive large parts of the proposal for a directive on compliance with flag State requirements, which was rejected by the Council.
The directive on compliance with flag State requirements was an attempt to extend EU competence to an area in which there are already UN rules. We already voted against that extension on first reading in March 2007 and therefore also do not support this attempt to introduce these rules by the back door as part of the Directive on common rules and standards for ship inspection and survey organisations. We have therefore chosen to vote against Mr de Grandes Pascual's report.
in writing. - I am in support of this report from the Parliament looking at Ship Inspections and Survey Organisations and I am in favour of the other Parliament reports which, along with this one, make up the Maritime Package.
The issue of the two 'missing' dossiers, on Civil Liability and Flag States, needs to be resolved by the Council one way or another, so it is important that Parliament keeps the pressure on by including them collectively in the Sterckx report on Vessel Traffic Monitoring, the Vlasto report on Port State Control and this report.
Much work has been done, and I feel that agreement on the five dossiers we have voted on today could be easily reached, However without Civil Liability and without Flag States we will not be able to move any further forward. The Council must find a solution to their internal stalemate or else we will not be able to deliver a safer Maritime sector to the citizens of the EU.
in writing. - (FR) Following the shipwrecks of the oil tankers Erika and Prestige, the European Socialists led the fight for 'high-end' EU legislation on maritime safety.
The seven Third Maritime Safety Package reports are a decision step towards achieving that aim, provided the Council does not empty them of their content.
Since the first reading in 2007, the Council has rejected most of Parliament's recommendations on the other five.
At this second reading, and after a great deal of amendment work, Parliament reaffirms the absolute priority it attaches to the creation of a European maritime policy that affords a high level of protection with regard to:
flag state control,
a Community vessel traffic monitoring system,
liability of passenger carriers,
ship inspections and survey organisations,
the designation of an independent competent authority for the accommodation of vessels in distress,
the application of the 'polluter pays' principle to the maritime sector.
I strongly support this message to the Council.
I appeal to Nicolas Sarkozy and Dominique Bussereau to ensure that the French Presidency allows the creation of a maritime area in Europe that can serve as a model for all.
in writing. - (GA) A short while ago there was a sailing boat accident 30 kilometres off the coast of France. The crew and the people aboard the Erika were very lucky and escaped without injury. They did not, however, have to rely on luck alone. It was with the help of a French rescue team that they survived. The Irish and French maritime investigation units worked closely together when investigating the cause of the disaster. The case of the Erika highlights what can happen when crews hesitate in seeking out help. As the author of the reports has stated, the lives of those on board a boat and the welfare of the environment, should never be put at risk by not contacting the nearest harbour or rescue team when an accident occurs. In terms of maritime safety, cooperation is urgently needed internationally. Therefore, I am hopeful that a solution can be reached on the Second Reading of the Maritime Package and as result I am happy to give my support to those reports.
in writing. - (LT) The main purpose of all legislation on medicinal products has to be to protect our society's health. However, this aim should be achieved by measures that do not interfere with the development of industry in the European Union or the trade in medicinal products. Despite the fact that earlier regulations have drawn up a list of food colourants, different countries have different laws on their use. These differences can hinder the trade in medicines containing these colourants, and that is why the regulation must be amended; this would bring more clarity and make the work of quite a few institutions easier.
in writing. - (PT) This proposal seeks to amend the regulatory framework for electronic communications in order to improve its effectiveness, ensure simpler and more efficient access to frequencies available in the radio spectrum and reduce the administrative costs needed to implement the regulations.
As a result, wherever they are in the EU, European citizens should benefit from more efficient and cheaper communication services, whether they are using mobile phones, broadband connections to the Internet or cable television.
The new system for the radio spectrum is intended to promote investment in new infrastructures and allow all citizens to have broadband access.
An internal communications market that is operating correctly and a competitive information society economy, benefiting consumers and businesses, can only exist if the regulatory framework for telecommunications is coherently applied. To this end, the Commission's coordination role should be reinforced, acting in strict cooperation with the NRAs (National Regulatory Authorities) and the new Body of European Regulators in Telecom (BERT), in order to improve the coherence of both national decisions with an impact on the internal market and the imposition of remedies.
I therefore support this report and the main amendments which seek to extend the offer to consumers by reinforcing competition.
in writing. - (PT) I voted in favour of Catherine Trautmann's report on electronic communications networks and services because, in my opinion, the legislative framework for electronic communications must be improved in order to offer the consumer more choice, better protection, a cheaper service and improved quality.
Together with the creation of a new Body of European Regulators in Telecom, this new legislative framework will ensure better protection of consumers' private data, increase competition, offer consumers more choice and make contractual terms clearer. It should also be highlighted that the 'package' will facilitate access for people with disabilities to telecommunications services.
in writing. - (PT) Like other natural resources, spectrum is a public good. It is therefore an area which should remain within public management to ensure that it serves the public interest. This is the only way to offer public goods which are essential to developing an information society for all. That is why we fundamentally disagree with the resolution adopted and voted against it.
Experience has shown that combined approaches (policies and market) always end up serving the interests of economic groups rather than the interests of the people. The same applies to the allocation of spectrum released by the digital switchover, where the priority should be social, cultural and economic value (better public service, wireless broadband to underserved areas, growth and jobs, and so on) and not increasing public revenues.
Spectrum management is the exclusive competence of each Member State. However, there are certain aspects of the resolution with which we do agree, bearing in mind that spectrum knows no borders and that effective use of spectrum in the Member States and EU-level coordination are useful, particularly for the development of pan-European services and the negotiation of international agreements. However, we disagree with the idea of using an approach identical to commercial policy.
in writing. - (RO) The Telecom package is one of the most important packages submitted to EP scrutiny in this session, given that one of the major pillars of globalization is communication in real time, both in the domestic and the international space. Hence the multitude of amendments due to the different approaches of the 27 Member States, each with its own national realities. Despite the differences of approach shown during the debates, I believe that the Trautmann report represents a step forward for the entire European space, even if amendments such as 132 or 138 caused lively debates. I believe that the current version adopted by the European Parliament ensures both a common approach to the development of communication within the European space, and a constructive form of control over virtual space, concerning such aspects as data protection or organised crime via cyberspace. Therefore, in my capacity as Member of this Parliament, I voted in favour of this report.
in writing. - (DE) On behalf of the 40 signatories, I have withdrawn Amendment 132 to the Trautmann report because it was not possible to reach a compromise on strengthening the basic right to protection of intellectual property during the European Parliament's deliberations on the Telecoms Framework Directive.
The aim of Amendment 132 was to develop new ways of achieving a more balanced relationship between the basic right to free access to information and the Internet, on the one hand, and the basic right to protection of intellectual property in response to the dramatic rise in piracy on the Internet, on the other.
The PPE-DE Group withdrew its support for this amendment after the left-wing groups (PSE, Verts/ALE, GUE/NGL) linked their support for the del Castillo Vera report (creation of the European Electronic Communications Market Authority) to this issue.
in writing. - (FR) The telecommunications sector is developing at such a rate that it became necessary to adapt the legislative framework. However, it was obvious to me that this framework should be clear and precise and, above all, that it should not stop investment by European telecom companies, which face stiff competition from the American and Asian markets. Our businesses must be able to plan and invest in new technologies without any delay.
Although it is of benefit to all to strengthen the internal market in the telecoms sector, I am delighted that the Commission has not succeeded in imposing its authority on us but that Parliament has proposed the Body of European Regulators in Telecom, a credible alternative that enhances cooperation among national regulators and avoids the additional bureaucracy the European Electronic Communications Market Authority would have meant. The Luxembourg telecommunications market (4.7% of the working population are directly or indirectly employed in this sector), for example, requires a powerful national regulator that is close to and aware of its peculiarities. In this case, it was the right decision to apply the principle of subsidiarity.
in writing. - The telecoms industry is rapidly evolving. Consequently, new measures are required to preserve and enhance consumer protection and the rights of the telecoms user. Catherine Trautmann's report on electronic communications networks and services aims to encourage the development of the next generation of telecommunications networks in Europe. I believe this to be a positive contribution to the advancement of telecoms regulation that will promote investment in new communications infrastructure and strengthen consumer rights. My vote reflects this view.
I voted in favour of the amendments proposed by the Confederal Group of the European United Left/Nordic Green Left: they guarantee a greater degree of freedom on the Internet because this is a freedom of expression as important to democracy as freedom of the press. It is a positive sign that Parliament, despite massive pressure from lobby groups, has expressed its objections to such arbitrary exclusion from the Internet and has not accepted that any user can be denied access to the Internet.
Nevertheless, in the final analysis, the report remains negative. The EU should attach great importance to public dialogue in order to ensure both freedom of expression and the protection of personal data, in cooperation with civil society.
in writing. - (SV) I have to say that the telecoms package is one of the most difficult legislative proposals I have seen since I came here. On the one hand because it is technically complicated, with overlapping legislative proposals; on the other hand because the balance between confidentiality and security, by its very nature, calls for careful consideration. I took the view that, while the Internet cannot be left entirely unregulated, the principles of a society subject to the rule of law must nevertheless apply undiminished. I cannot accept the privatisation of the administration of justice, which is what would happen if private companies were allowed to intervene and censor content on the Web before users got the chance to have their say. If the view is that transparency should be a guiding principle, filtering is deeply problematical.
While it must be clear that surveillance of civil Web users must never be allowed for commercial reasons, of course I will not have any part in legislation which, for example, would prevent the police from investigating child pornography or in some other way pose a risk to public safety. It was important not to contribute to a European legal framework which would impede the development of the technology and restrict the democratic, social and professional scope and potential of the Internet.
Finally I took the view that sufficient protective mechanisms were in place to enable me to vote in favour of the liberalisation of the telecoms market which is otherwise so important.
in writing. - (FR) I wanted to vote in favour of Mrs Trautmann's report, as it enshrines the social, cultural and economic value of radio frequencies while providing for better management of the spectrum of radio frequencies for the benefit of all operators and consumers.
This first reading also allows us to suggest a balanced alternative to the initial Commission proposal by making the Commission arbitrator rather than judge as regards the monitoring of competition. It is important for the national regulatory authorities to continue to play a full role.
I regret, however, the adoption of Mrs Trautmann's oral amendment. While it seems perfectly acceptable, in practice this amendment introduces a hierarchy of end-users' fundamental rights by banning all preventative action without a prior court ruling regarding the communication and online distribution of content. Yesterday's events in a Finnish school show more than ever why we should put in place well-thought-out and proportionate prevention mechanisms. This was what the cooperation amendment I supported was all about and I therefore regret the current situation within Parliament.
in writing. - (RO) As IMCO rapporteur for this report, I am pleased to see that the work carried out by my colleagues over the last three months has materialised in this balanced report containing significant improvements to the electronic communications sector. I trust that these changes are to the benefit of consumers, providing them with a wide array of choice; I am also confident that these changes will support a competitive market.
I believe that maintaining functional separation as an option available to national authorities will give them a chance to promote competitiveness in this field. European economic growth and consumer welfare depend on a dynamic and competitive telecommunications sector. Competitive markets have more broadband available, and new-comers on the market have brought with them increased speed and innovative services.
In this way, the objectives of the new directive have been attained: reformed spectrum management, improved consistency of the regulations governing the internal e-communications market, and increased level of security and integrity, to the benefit of service users.
in writing. - (PT) Begun in 2001, the liberalisation of telecommunications has given free rein to the European markets, which are now more competitive, more innovative and highly profitable. European consumers have without doubt been the main beneficiaries of this development, with more and better services, forms and content, which are increasingly accessible. This was a technological, economic and sociocultural (r)evolution.
Despite this clearly positive assessment, we cannot rest on our laurels.
Bottlenecks still remain that are preventing the creation of a genuinely integrated market. These are basically due to disparities in the application of European regulations for which each National Regulatory Authority (NRA) is responsible.
I therefore support the creation of BERT, or the Body of European Regulators in Telecom, which is an updated and reinforced version of the European Regulators Group for electronic communications networks and services (ERG). It will be responsible for the more coherent application of regulations and will be able to rely on the participation of the NRAs which have precious experience of the day-to-day situation on the ground. By creating BERT, a coherent regulatory approach will be followed throughout the EU with regard to the corrective measures taken by the NRAs, with total independence from government and industry.
BERT will also play a role in raising consumer awareness. In this respect, the EU already has reason to be satisfied given its role in substantially reducing the price of roaming.
in writing. - (LT) The liberalisation of the European telecommunications market has been beneficial to the whole of the European Union. More active competition within the sector has become the main driver of investments and innovations. I agree with the Commission that the telecommunications market still needs control until it begins to work in line with general competition laws.
However, in principal I cannot agree with the Commission's proposal to establish another institution to regulate this market, as it would further increase the bureaucratic burden and would be distant from the regulated markets of the Member States. In the vote I will be supporting the amendments proposed by the Committee on Industry, Research and Energy (ITRE), which aim to expand the role of the existing Body of European Regulators in Telecom (BERT) as well as give the European Commission additional powers.
National telecommunications market regulators should cooperate more closely with BERT and the European Commission. In my opinion, the proposal of the Committee on Industry would enable market participants to be regulated more effectively and guarantee the effective participation of the national regulatory authorities and the use of their experience at EU level. This in its turn would help prevent taxpayers' money from being wasted in establishing yet more bureaucratic apparatus.
in writing. - I welcome Pilar del Castillo's report on the European Electronic Communications Market Authority. The report's vision for a Board of European Regulators that acts as a bridge between both the Commission and National Regulatory Authorities is one that adequately accounts for the complexity of the market and its ever-expanding nature. This is reflected in my vote.
in writing. - (PT) The aim of this proposal is to promote coordinated action at EU level in order to ensure effective use of the digital dividend.
The switchover from analogue to digital terrestrial television by the end of 2012, given that the superior efficiency of digital technology will free up a significant amount of spectrum, will create a unique opportunity for the EU to open up possibilities for market growth, expansion of quality and choice of consumer services.
It is therefore hoped that Member States will be able to release their digital dividends as quickly as possible in order to allow European citizens to benefit from a whole new range of innovative and competitive services.
Member States must therefore decide how to use the digital dividend and ensure that all these types of electronic communications service are offered in available radio-frequency bands, in accordance with the respective national frequency allocation plan and the regulations of the International Telecommunications Union.
However, it is vital that there is a coordinated Community approach so that we can avoid prejudicial interference between Member States, and also between Member States and third countries. This will allow the benefits of using the spectrum to be maximised, thus guaranteeing optimal use in social and economic terms.
in writing. - Spectrum is a finite resource in the telecommunications industry. With Member States set to switch to entirely digital television broadcasts by 2012, more spectrum will become available. Consequently how we use it needs careful consideration. I believe Patrizia Toia's report on the Common approach to the use of spectrum released by the digital switchover recognises the competing demands for spectrum and accounts for the issues of service and technology neutrality when allocating new licences. I therefore voted in support of her recommendations.
in writing. - (IT) We Radical Members abstained from approving the Harbour report today in order to highlight the missed opportunities for taking immediate, binding action to promote the inclusion of people with disabilities. Although some progress has been made, too few mandatory requirements are to be imposed on the competent authorities and telecommunications operators as regards the inclusion of disabled people. For example, no account has been taken of the proposals drawn up jointly with the Luca Coscioni Association for the subtitling of all public service broadcasts such as news and current affairs programmes; service operators will not be obliged to inform disabled users periodically about services intended specifically for them and about the reduced tariffs available to them.
Furthermore, a good deal of confusion persists about the guarantee of Internet neutrality and the safeguarding of users' fundamental rights. The web is increasingly being subjected to military-style monitoring and, on the pretext of protecting security, users' freedoms are once again being eroded whereas, given the possibility of systematic filtering of the web, protection and guarantees for users have yet to be demonstrated.
With its new package of proposals on electronic communications, the EU is promoting measures to police and intimidate users of the Internet and all electronic communications, by introducing 'filtering' systems on the pretext of public safety and protection of rights. At the same time, it is uniformly placing the internal EU market for telecommunications, the Internet, audiovisual production and transmission, radio and television media and satellite connections under the control of a strengthened 'independent' authority for the benefit of the monopoly companies.
Profits are being secured and the position of the European monopolies vis-à-vis international competition is being strengthened by liberalising and unifying the markets at European level. First there will be complete liberalisation and privatisation at national level, and then radical restructuring, over-concentrating of the media and an accumulation of capital at the expense of workers in the sector and of users.
There are two separate infrastructures: on the one hand, there are public services funded by the government; on the other, we have free market trade. The government funds public services with money from the state, and as this is unprofitable, the services are sold off to private operators.
The acceptance of these proposals by centre-right and centre-left forces once again reveals their enthusiastic support for the choices made in the interest of capital. This confirms the need to change the balance of power in favour of the workers with a radically different policy to make use of new technology for the benefit of the workers.
in writing. - (PL) The report adopted on universal services and the rights of users of electronic communications services aims to improve the consumer's position in the market for electronic services. Universal services should ensure consumers have access to public telephone services at an affordable price, and guarantee national and international connections and emergency calls.
Adoption of this report will enhance consumer rights. Consumers will have the right to change telecommunications service provider whilst retaining their existing telephone number. In addition, transfer of the number must not take longer than one day. That is very important. The maximum length of time for which a telecommunications undertaking may enter into an agreement with a subscriber will be limited to 24 months. Nonetheless, an operator should also be able to provide the user with the option of entering into a contract for a maximum period of 12 months including all the services and equipment involved.
Access to the 112 emergency number must also be increased. This is very important in crisis situations. The Member States should ensure full access to public telephone services in cases when the network collapses as a result of a disaster or force majeure. Access to the 116 emergency number for missing children should also be improved too. Currently, this number operates on a voluntary basis in just seven EU Member States.
in writing. - (PL) I warmly welcomed the report on the amendment of the Directives on users' rights in electronic communications networks drawn up by Mr Harbour. It is a balanced document intended to significantly improve the condition of the market in electronic services. It was right to draft compromise amendments that were accepted by a significant majority of Members of this House. This made it possible to adopt the report as a whole, despite the very large number of amendments.
The Union's legal provisions in the area of telecommunications date back to the 1990s. I believe that the amendments to the Directives represent a great opportunity to adjust them to the tremendous technological changes that have taken place. This is particularly important since we intend to add mobile communications and broadband Internet access to universal services. Licence holders should be assured of the right to full information on all restrictions concerning access to legal software. Service providers must ensure security of the network, protect users' personal data and stem the flood of so-called spam.
I believe that it is especially important to take account of the needs of disabled and elderly people, who need to have easier access to telecommunications services. It is to be hoped that appropriate new technical solutions for equipment will emerge. I trust that such developments will result in a significant reduction in the cost of telecommunications services across the entire Union. At present, we are still obliged to pay unfair high prices for the transmission of data across the Union's internal borders, despite the existence of the Schengen system.
in writing. - What Malcolm Harbour's report shows quite emphatically is that Internet and phone users are currently getting a raw deal. In these tough economic times consumers need to be confident that they are getting value for money. The proposals in the report mean that customers will be better informed and their personal data, be it online or off, will be more secure. The stipulation that disabled users receive equivalent access to the Internet and other communication services is also essential to ensure that everyone benefits from today's digital age. I voted in support of the report.
in writing. - (DE) Today, an attempt is being made to assert economic interests by hook or by crook. Suddenly, a framework directive on telecoms provision is to include a raft of copyright legislation. It is quite enough for the EU to introduce an obligation for suppliers to caution customers about the risks of violating 'intellectual property rights', with penalties being regulated at national level. Everyone can then blame each other afterwards. Moreover, in the report before us, major software developers have attempted to put stumbling blocks in the way of their smaller competitors.
There may well be violations of the law occurring on the Internet - child pornography being a case in point - where we need to take action, but we must not allow data protection to be sacrificed to the economic interests of a handful of large corporations and multinationals. The original concept behind the Telecoms package was very sensible, but with the mass of amendments - and one or two of them with the type of critical content that I have just described perhaps having slipped in - I abstained in the vote.
in writing. - (RO) The liberalization of the telecommunications market, which has been carried out by the EU for 10 years, is an undisputed success.
The reform of the regulatory framework of electronic communications is part of the Commission's global strategy concerning the internal market, and is essential to achieving the Lisbon Strategy objectives, because, from a macroeconomic perspective, telecommunications contribute to rendering activity more effective in other sectors.
I appreciate the rapporteurs' work on this set of coherent and effective measures, reflecting both EU objectives, and the points of view of most MEPs concerning a vital field for the development and strengthening of ties between education, research and innovation, and in particular for the building of the European information society, adapted to global economy and capable of contributing to economic growth by generating employment and providing better services, thus improving the overall quality of life of European citizens.
The positive vote on essential aspects such as clarifying and extending users' rights, strengthened protection of personal data, creating a body of European regulatory authorities (BERT), and better spectrum management, shows PPE-DE's concern with striking a balance between the European citizens' fundamental right of being integrated in information society, and the creation of a favourable framework for innovation and economic development.
in writing.- (NL) My vote against the Telecom package (Harbour report) was prompted by the loopholes left in the Directive, which might be a potential breach of our freedoms. Member States authorise providers to follow the activities of individuals on the Internet. I hope that, when implementing these new rules, the Member States will not be tempted into filtering the content of the Internet. That task should be reserved solely for the police.
I understand that infringements of property rights on the Internet have to be dealt with, but that should not mean encroaching on the freedom of an individual Internet user. Surely we cannot create a situation where we are like a postman who opens letters to see whether the contents are actually legal?
The amendments with which the Greens sought to improve this text were rejected and so I can no longer support this proposal.
I would gladly have voted for the many consumer benefits, but I think it is unacceptable to make Internet providers responsible for the contents of the Internet. That was not the purpose of this legislation either.
in writing. - (SV) Illegal logging and deforestation are causing serious damage to the environment, and there is general agreement that the clearance of sensitive tropical forests must be reduced. Junilistan is therefore favourably disposed to the idea that individual states should draw up codes of conduct on the import of tropical timber. We also welcome labelling initiatives, for example through the Forest Stewardship Council, which would give consumers more scope for taking conscious decisions based on facts regarding the purchase of timber or timber products.
Unfortunately, the salient feature of this report is its manifest desire to advance the positions of the European Parliament on matters concerning forestry policy in general.
Junilistan is firmly of the view that a common forestry policy within the framework of EU cooperation is not desirable. Instead, responsibility for questions relating to or associated with the forestry policies of individual Member States should remain at national level. In view of these considerations, Junilistan has chosen to vote against the report.
in writing. - I was happy to support my colleague Ms Lucas's report on the ITTA. Millions of hectares of tropical forest are lost annually and the resultant carbon emissions are bound to have a drastic effect on the planet. In future the EU must ensure that it plays a lead role in minimising destructive and unnecessary practices.
in writing. - I welcome Ms Lucas's report on the International Tropical Timber Agreement 2006. A serious approach to preserving the environment requires an effective framework for consultation, international cooperation and policy development regarding the world timber economy. The EU needs to support conservation, reforestation and the restoration of degraded forest land. I believe this report helps set the EU on the right track towards achieving a sustainable timber economy and I voted in favour of it.
in writing. - (FR) More than 20 years after the first tropical timber agreement was concluded, we are obliged to admit that overexploitation and illegal logging continue to be a problem.
It therefore became imperative for us to revise the agreement in order to reflect better these new objectives.
It is now a fait accompli: the International Tropical Timber Agreement, negotiated by the Commission within UNCTAD (the United Nations Conference on Trade and Development) in 2006 embodies the new concerns for sustainable and legal exploitation of forest areas. I warmly welcome the inclusion of these objectives.
However, producers in the countries concerned should not be forced to bear the inevitable cost of these new provisions. The international community must establish a suitable financial compensation scheme.
I would also like the Commission to go further and to draft a comprehensive piece of legislation to ensure that only timber and timber products derived from forests managed in the interests of sustainable development and legally exploited are placed on the European market.
This is the only way to encourage producers to operate legally and respect the environment and therefore to promote, at global level, the sound and sustainable exploitation of tropical forests.
in writing. - (PL) Today I supported the resolution concerning the 2006 International Tropical Timber Agreement (ITTA). I did so because I believe that supporting measures aimed at resolving regional or global environmental problems in the international arena is actually one of the European Union's most useful areas of activity. I trust that we are all aware of the need to ensure protection and sustainable management of tropical forests, and to provide for the regeneration of degraded areas of those forests.
in writing. - I and my British Conservative colleagues are extremely supportive of much that is contained in this resolution. We strongly support the calls for a reduction in administrative burdens, the pursuit of the Lisbon Strategy on growth and jobs, support for SMEs, further progress on completing the Single Market, measures to boost consumer rights, further action on climate change, cross-border health care initiatives and boosting relations with the United States.
However, we cannot support the text on the ratification of the Lisbon Treaty, the call for a common immigration policy, the call for a common asylum policy or the call for the creation of a European External Action Service.
in writing. - (PL) Today I voted against the European Parliament resolution on the European Commission's legislative and work programme for 2009. The Commission's ambitious plans provide for further unnecessary harmonisation and directives to be imposed on the Member States in the coming year. I should also like to lodge a strong protest against the pressure exerted on Ireland and other Member States to continue the process of ratification of the Lisbon Treaty, as expressed in the first point of the resolution. The aforementioned Treaty was rejected in the referendum held in Ireland.
in writing. - (PT) It must be symptomatic that the European Parliament has not managed to adopt any resolution on the priorities of the European Commission's programme. Obviously the European Parliament elections are drawing nearer, which is influencing the decisions of the Members, particularly those who want to cover up their conduct and their responsibility for the policies that have worsened the social situation, increased unemployment and precarious and poorly paid work, brought about the financial, food and energy crisis - which is particularly affecting the economically weaker countries and the more vulnerable sections of society - and increased the militarisation of international relations, with all the dangers that this represents for world peace.
However, at the same time, they do not want to accept the need for a break with the policies that have led to all this. They prefer for the European Commission to continue with the same instruments and policies that have led to this situation, albeit with a few pink and green touch-ups to keep up appearances.
We therefore insist on the proposals contained in our Group's resolution, including the revocation of the Stability Pact, an end to privatisation and liberalisation, priority to employment with rights, eradication of poverty and social justice.
I voted in favour of the resolution on the Commission's Legislative and Work Programme for 2009 and regret the fact that it has not been adopted. It is vitally important for the Commission to present a communication assessing implementation by the Member States of the Directive and the Regulation on the coordination of social security systems in the Member States.
While preparing this document as a shadow rapporteur I pointed out that these documents are of great importance to every EU citizen. They determine procedures and tackle people's every-day problems. The document does not aim to unify social security systems. It implements procedures allowing for different social security systems in the Member States. At the same time it prevents people from losing out on social security because of these differences. The everyday welfare of every EU citizen depends on the implementation of these documents.
Unfortunately, the Commission will not be given the responsibility of assessing what has been achieved in the Member States in the sphere of establishing transeuropean energy networks or how long the creation of the common energy market could take or ensuring energy security throughout the European Union. This issue is vitally important to Lithuania, Latvia and Estonia and therefore the EU institutions and primarily the Commission must take concrete measures in order to lift these Member States out of their energy isolation and dependence on Russia, their sole supplier of gas and electricity.
in writing. - (SK) I voted against the resolution on the Commission's legislative programme for 2009 because it took over draft amendments requiring new legislation in the social sphere.
Since the social sphere falls almost exclusively within the competence of the Member States, our group rejected the amendment of the Directive on the European Globalisation Adjustment Fund, the minimum standards concerning the unfair dismissal of individual workers, the protection of workers with untypical employment contracts and the improvement of working conditions and reduction of the number of accidents at work.
Matters of legal protection against discrimination differ between Member States, in particular with respect to reproductive rights, the traditional family, education and religion. Our political group therefore considers it necessary in this matter to retain the principle of subsidiarity whereby each Member State is entitled to apply these principles in accordance with its national traditions and customs.
The question of Turkey's accession to the EU is also a sensitive matter in our political group, many of the members being German and French conservatives.
in writing. - (PT) In 2009 the Commission's activities will be governed by the European election timetable, resulting in a reduced chance of action, particularly by one of the institutions. However, this circumstance does not prevent us from developing a realistic plan of action. The world demands a review of the paradigms and an understanding that the reality has largely gone beyond many of the theoretical debates on economic and social models and on the multiple polarities in international relations (in terms of both hard power and also economic powers or relationships between commercial forces). We want the Commission to respond to this new reality with a long-term view that is flexible and adaptable in its implementation. At the same time we want an agenda for 2009 that will help to clarify, in the eyes of voters in each Member State, the importance of and benefit to our economies and our societies of the EU's policies. This evidence, which will stem much more from the quality of our policies than from communication issues, must form the crux of our activities and, as a result, the activities of the European Commission. Unfortunately, the resolution put to the vote did not reflect this approach which is why I voted against it.
in writing. - There is still a need to promote children's rights. Currently there is too little being done to tackle child poverty across the EU. One in five children lives on the brink of poverty in the EU - that is one too many. I am pleased that Parliament has rejected the Commission's work programme for 2009. We need to do more to promote decent work in order to tackle poverty across the EU.
in writing. - (PT) I voted in favour of the European Parliament's joint resolution on the preparation of the EU-India Summit because I feel that it is essential to adapt our strategic partnership with India, adopted in 2004, to the new challenges that the EU and India are facing, such as the food crisis, the energy crisis and climate change.
I would highlight the fact that the resolution encourages India to continue its efforts to achieve the Millennium Development Goals, particularly in the area of gender equality. It is also important that the resolution reminds India of the EU's values, calling on the Indian Government to abolish the death penalty.
in writing. - (PT) In addition to the many other issues raised by this resolution that we value, we consider it essential to stress that we unquestionably support the deepening of genuine and effective cooperation and friendship between the countries of the EU and India. This requires a relationship that is based on responding to the needs of each population, that is mutually beneficial and that contributes to reciprocal development, while respecting the principle of non-interference and respect for national sovereignties.
However, based on these principles and assumptions, we clearly cannot agree with many of the proposals contained in this resolution, particularly on the conclusion of a 'free trade' agreement which aims to include, among other aspects, an 'agreement on services', 'competition', 'public procurement' and the 'abolition of ... ongoing restrictions in the field of Foreign Direct Investment' between the EU and India.
This proposal (and objective) seeks to respond to the desires for expansion of the major economic and financial groups - which were not formalised in the WTO negotiations aimed at liberalising world trade - in which the need to increase the accumulation and centralisation of capital is pre-eminent. This objective is contrary to the needs of workers and people in India and in the various countries of the EU.
in writing. - (FR) We need to develop our relations with India, which, with a population of more than a billion and a booming economy, provides a counterweight to the Muslim world and China. However, the motion for a resolution tabled, which reflects the views of Mr Sarkozy and the Commission, runs counter to the interests of the nations of Europe. The 'comprehensive free trade agreement' it calls for will contribute to the destruction of our economies and social systems, which are forced to compete with countries that engage in social dumping. Furthermore, India's demand for a seat on the United Nations Security Council is one of the proposals for UN reform, which also aim to strip France and the United Kingdom of permanent membership of the Security Council and give it instead to Brussels.
Moreover, describing India as a 'model for religious pluralism' is an insult to the Christians massacred in Orissa.
India is defending its national interests and age-old values. In order to have a balanced relationship with India, our Member States must do the same. They can only do that in a different Europe: a Europe of sovereign nations rooted in the Christian and Greco-Roman values of its civilisation.
in writing. - As a member of the EU-India Delegation, I support the Joint Motion for a Resolution on the preparation of the EU-India Summit 2008.
The motion addresses the issue of the failure to reach agreement at the WTO and expresses a desire for renewed efforts to reach agreement.
However, the motion does not reflect the key stumbling block to such an agreement, namely the failure of the US and India to reach agreement on a special safeguard mechanism to prevent dumping of products onto the Indian market to the detriment of India's large rural/farming population. Without such a mechanism there are fears for the very survival of the subsistence farmers in India. The key issue of food security is not adequately addressed at the WTO and perhaps this is why ultimately the talks failed to deliver. Any renewed effort to re-open the talks must ensure that food security concerns of members are adequately addressed. Import surges can have a very negative and dramatic impact on local food production, and in developing countries with a large farming base import surges would be hugely damaging to efforts to develop a local agriculture/food production base.
in writing. - (PT) Sometimes we need to remember that India is, demographically speaking, the biggest democracy in the world. This fact, combined with its economic vitality and its growing role in international relations - primarily within its own neighbourhood - suggests that we should rethink our relationship with this important partner. It would clearly be a mistake to ignore the weaknesses in the Indian democracy, its economic structure or its social organisation, which is why these aspects should be at the top of the agenda in our relationship with this country. However, this agenda must be broader and, in particular, be more in line with the new realities and circumstances. The reinforcement of political ties and greater closeness to this giant must be regarded as strategic. Likewise, we must be alert and ready to reinforce India's role in the concert of nations, particularly with regard to the institutional architecture and framework. While it is often said that the 21st century will be the century of the Pacific - a suggestion that warrants Europe's close attention - India should be added to this prophecy and our strategies adapted accordingly.